Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 1 of 20 Page ID #:536


   1
   2
   3
   4
   5
   6
                                              127( &+$1*(6 0$'( %< 7+( &2857

   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11   INFINITY CANOPY, INC., a                  Case No. 2:19-cv-08427 AB
       California corporation,                 (AGRx)
  12
                       Plaintiff,
  13
                                               STIPULATED PROTECTIVE
                 v.                            ORDER
  14
       IMPORT FENCE DIRECT INC., a
  15   California corporation; LONG
       XIANG SHEN, an individual; and
  16   DOE 1 through DOE 10, inclusive,           127( &+$1*(6 0$'( %< 7+(
                                                  &2857
  17                   Defendants.
  18
  19
  20 1.     PURPOSES AND LIMITATIONS
  21        Disclosure and discovery activity in this action are likely to involve
  22 production of confidential, proprietary, or private information for which special
  23 protection from public disclosure and from use for any purpose other than
  24 prosecuting this litigation may be warranted. Accordingly, the parties hereby
  25 stipulate to and petition the court to enter the following Stipulated Protective Order.
  26 The parties acknowledge that this Order does not confer blanket protections on all
  27 disclosures or responses to discovery and that the protection it affords from public
  28 disclosure and use extends only to the limited information or items that are entitled



                                                                             PROTECTIVE ORDER
                                                                   Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 2 of 20 Page ID #:537



   1 to confidential treatment under the applicable legal principles. The parties further

   2 acknowledge, as set forth in Section 13.4, below, that this Stipulated Protective

   3 Order does not entitle them to file confidential information under seal; Civil Local

   4 Rule 79-5 sets forth the procedures that must be followed and the standards that will

   5 be applied when a party seeks permission from the court to file material under seal.

   6 2.      DEFINITIONS
   7         2.1   Challenging Party: a Party or Non-Party that challenges the designation
   8 of information or items under this Order.

   9         2.2   “CONFIDENTIAL” Information or Items: information (regardless of
  10 how it is generated, stored or maintained) or tangible things that qualify for

  11 protection under Federal Rule of Civil Procedure 26(c).

  12         2.3   Counsel (without qualifier): Outside Counsel of Record and House
  13 Counsel (as well as their support staff).

  14         2.4   Designated House Counsel: House Counsel who seek access to
  15 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this

  16 matter.

  17         2.5   Designating Party: a Party or Non-Party that designates information or
  18 items that it produces in disclosures or in responses to discovery as

  19 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

  20 ONLY”.

  21         2.6   Disclosure or Discovery Material: all items or information, regardless
  22 of the medium or manner in which it is generated, stored, or maintained (including,

  23 among other things, testimony, transcripts, and tangible things), that are produced or

  24 generated in disclosures or responses to discovery in this matter.

  25         2.7   Expert: a person with specialized knowledge or experience in a matter
  26 pertinent to the litigation who (1) has been retained by a Party or its counsel to serve

  27 as an expert witness or as a consultant in this action, (2) is not a past or current

  28 employee of a Party or of a Party’s competitor, and (3) at the time of retention, is

                                                  2
                                                                               PROTECTIVE ORDER
                                                                     Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 3 of 20 Page ID #:538



   1 not anticipated to become an employee of a Party or of a Party’s competitor.

   2        2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
   3 Information or Items: extremely sensitive “Confidential Information or Items,”

   4 disclosure of which to another Party or Non-Party would create a substantial risk of

   5 serious harm that could not be avoided by less restrictive means including, without

   6 limitation, documents and other materials that relate or refer either to: (i)

   7 unpublished pending patent applications; (ii) regulatory submissions; (iii) product

   8 sales, volumes, revenues, costs, margins, or profits; or (iv) documents other

   9 materials that relate to the development, manufacture, or production of drug

  10 products.

  11        2.9    House Counsel: attorneys who are employees of a party to this action.
  12 House Counsel does not include Outside Counsel of Record or any other outside

  13 counsel.

  14        2.11 Non-Party: any natural person, partnership, corporation, association, or
  15 other legal entity not named as a Party to this action.

  16        2.12 Outside Counsel of Record: attorneys who are not employees of a party
  17 to this action but are retained to represent or advise a party to this action and have

  18 appeared in this action on behalf of that party or are affiliated with a law firm which

  19 has appeared on behalf of that party.

  20        2.13 Party: any party to this action, including all of its officers, directors,
  21 employees, consultants, retained experts, and Outside Counsel of Record (and their

  22 support staffs).

  23        2.14 Producing Party: a Party or Non-Party that produces Disclosure or
  24 Discovery Material in this action.

  25        2.15 Professional Vendors: persons or entities that provide litigation support
  26 services (e.g., photocopying, videotaping, translating, preparing exhibits or

  27 demonstrations, and organizing, storing, or retrieving data in any form or medium)

  28 and their employees and subcontractors.

                                                 3
                                                                              PROTECTIVE ORDER
                                                                    Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 4 of 20 Page ID #:539



   1        2.16 Protected Material: any Disclosure or Discovery Material that is
   2 designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –

   3 ATTORNEYS’ EYES ONLY.”

   4        2.17 Receiving Party: a Party that receives Disclosure or Discovery Material
   5 from a Producing Party.

   6 3.     SCOPE
   7        The protections conferred by this Stipulation and Order cover not only
   8 Protected Material (as defined above), but also (1) any information copied or

   9 extracted from Protected Material; (2) all copies, excerpts, summaries, or

  10 compilations of Protected Material; and (3) any testimony, conversations, or

  11 presentations by Parties or their Counsel that might reveal Protected Material.

  12 However, the protections conferred by this Stipulation and Order do not cover the

  13 following information: (a) any information that is in the public domain at the time of

  14 disclosure to a Receiving Party or becomes part of the public domain after its

  15 disclosure to a Receiving Party as a result of publication not involving a violation of

  16 this Order, including becoming part of the public record through trial or otherwise;

  17 and (b) any information known to the Receiving Party prior to the disclosure or

  18 obtained by the Receiving Party after the disclosure from a source who obtained the

  19 information lawfully and under no obligation of confidentiality to the Designating

  20 Party. Any use of Protected Material at trial shall be governed by a separate

  21 agreement or order.

  22 4.     DURATION
  23        Even after final disposition of this litigation, the confidentiality obligations
  24 imposed by this Order shall remain in effect until a Designating Party agrees

  25 otherwise in writing or a court order otherwise directs. Final disposition shall be

  26 deemed to be the later of (1) dismissal of all claims and defenses in this action, with

  27 or without prejudice; and (2) final judgment herein after the completion and

  28 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

                                                 4
                                                                               PROTECTIVE ORDER
                                                                     Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 5 of 20 Page ID #:540



   1 including the time limits for filing any motions or applications for extension of time

   2 pursuant to applicable law.

   3 5.     DESIGNATING PROTECTED MATERIAL
   4        5.1    Exercise of Restraint and Care in Designating Material for Protection.
   5 Each Party or Non-Party that designates information or items for protection under

   6 this Order must take care to limit any such designation to specific material that

   7 qualifies under the appropriate standards. To the extent it is practical to do so, the

   8 Designating Party must designate for protection only those parts of material,

   9 documents, items, or oral or written communications that qualify – so that other

  10 portions of the material, documents, items, or communications for which protection

  11 is not warranted are not swept unjustifiably within the ambit of this Order.

  12        Mass, indiscriminate, or routinized designations are prohibited. Designations
  13 that are shown to be clearly unjustified or that have been made for an improper

  14 purpose (e.g., to unnecessarily encumber or retard the case development process or

  15 to impose unnecessary expenses and burdens on other parties) expose the

  16 Designating Party to sanctions.

  17        If it comes to a Designating Party’s attention that information or items that it
  18 designated for protection do not qualify for protection at all or do not qualify for the

  19 level of protection initially asserted, that Designating Party must promptly notify all

  20 other parties that it is withdrawing the mistaken designation.

  21        5.2    Manner and Timing of Designations. Except as otherwise provided in
  22 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

  23 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

  24 under this Order must be clearly so designated before the material is disclosed or

  25 produced.

  26        Designation in conformity with this Order requires:
  27               (a) for information in documentary form (e.g., paper or electronic
  28 documents, but excluding transcripts of depositions or other pretrial or trial

                                                 5
                                                                              PROTECTIVE ORDER
                                                                    Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 6 of 20 Page ID #:541



   1 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or

   2 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that

   3 contains protected material. If only a portion or portions of the material on a page

   4 qualifies for protection, the Producing Party also must clearly identify the protected

   5 portion(s) (e.g., by making appropriate markings in the margins) and must specify,

   6 for each portion, the level of protection being asserted.

   7        A Party or Non-Party that makes original documents or materials available for
   8 inspection need not designate them for protection until after the inspecting Party has

   9 indicated which material it would like copied and produced. During the inspection

  10 and before the designation, all of the material made available for inspection shall be

  11 deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the

  12 inspecting Party has identified the documents it wants copied and produced, the

  13 Producing Party must determine which documents, or portions thereof, qualify for

  14 protection under this Order. Then, before producing the specified documents, the

  15 Producing Party must affix the appropriate legend (“CONFIDENTIAL” or

  16 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that

  17 contains Protected Material. If only a portion or portions of the material on a page

  18 qualifies for protection, the Producing Party also must clearly identify the protected

  19 portion(s) (e.g., by making appropriate markings in the margins) and must specify,

  20 for each portion, the level of protection being asserted.

  21               (b) for testimony given in deposition that the Designating Party identify
  22 on the record, before the close of the deposition, hearing, or other proceeding, all

  23 protected testimony and specify the level of protection being asserted. When it is

  24 impractical to identify separately each portion of testimony that is entitled to

  25 protection and it appears that substantial portions of the testimony may qualify for

  26 protection, the Designating Party may invoke on the record (before the deposition is

  27 concluded) a right to have up to 21 days to identify the specific portions of the

  28

                                                 6
                                                                              PROTECTIVE ORDER
                                                                    Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 7 of 20 Page ID #:542



   1 testimony as to which protection is sought and to specify the level of protection

   2 being asserted. Only those portions of the testimony that are appropriately

   3 designated for protection within the 21 days shall be covered by the provisions of

   4 this Stipulated Protective Order. Alternatively, a Designating Party may specify, at

   5 the deposition or up to 21 days afterwards if that period is properly invoked, that the

   6 entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY

   7 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

   8        Parties shall give the other parties notice if they reasonably expect a
   9 deposition to include Protected Material so that the other parties can ensure

  10 that only authorized individuals who have signed the “Acknowledgment and

  11 Agreement to Be Bound” (Exhibit A) are present at those proceedings. The use

  12 of a document as an exhibit at a deposition shall not

  13 in any way affect its designation as “CONFIDENTIAL” or “HIGHLY

  14 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

  15        Transcripts containing Protected Material shall have an obvious legend
  16 on the title page that the transcript contains Protected Material, and the title

  17 page shall be followed by a list of all pages (including line numbers as

  18 appropriate) that have been designated as Protected Material and the level of

  19 protection being asserted by the Designating Party. The Designating Party shall

  20 inform the court reporter of these requirements. Any transcript that is

  21 prepared before the expiration of a 21-day period for designation shall be

  22 treated during that period as if it had been designated “HIGHLY

  23 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless

  24 otherwise agreed. After the expiration of that period, the transcript shall be

  25 treated only as actually designated.

  26               (c) for information produced in some form other than documentary and
  27 for any other tangible items, that the Producing Party affix in a prominent place on

  28 the exterior of the container or containers in which the information or item is stored

                                                7
                                                                             PROTECTIVE ORDER
                                                                   Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 8 of 20 Page ID #:543



   1 the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

   2 EYES ONLY”. If only a portion or portions of the information or item warrant

   3 protection, the Producing Party, to the extent practicable, shall identify the protected

   4 portion(s) and specify the level of protection being asserted.

   5          5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
   6 failure to designate qualified information or items does not, standing alone, waive

   7 the Designating Party’s right to secure protection under this Order for such material.

   8 Upon timely correction of a designation, the Receiving Party must make reasonable

   9 efforts to assure that the material is treated in accordance with the provisions of this

  10 Order.

  11 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
  12          6.1   Timing of Challenges. Any Party or Non-Party may challenge a
  13 designation of confidentiality at any time FRQVLVWHQW ZLWK WKH VFKHGXOLQJ RUGHU.

  14 Unless a prompt challenge to a Designating Party’s confidentiality designation is

  15 necessary to avoid foreseeable, substantial unfairness, unnecessary economic

  16 burdens, or a significant disruption or delay of the litigation, a Party does not waive

  17 its right to challenge a confidentiality designation by electing not to mount a

  18 challenge promptly after the original designation is disclosed.

  19          6.2   Meet and Confer. The Challenging Party shall initiate the dispute
  20 resolution process by providing written notice of each designation it is challenging

  21 and describing the basis for each challenge. To avoid ambiguity as to whether a

  22 challenge has been made, the written notice must recite that the challenge to

  23 confidentiality is being made in accordance with this specific paragraph of the

  24 Protective Order. The parties shall attempt to resolve each challenge in good faith

  25 and must begin the process by conferring directly (in voice to voice dialogue; other

  26 forms of communication are not sufficient) within 14 days of the date of service of

  27 notice. In conferring, the Challenging Party must explain the basis for its belief that

  28 the confidentiality designation was not proper and must give the Designating Party

                                                 8
                                                                              PROTECTIVE ORDER
                                                                    Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 9 of 20 Page ID #:544



   1 an opportunity to review the designated material, to reconsider the circumstances,

   2 and, if no change in designation is offered, to explain the basis for the chosen

   3 designation. A Challenging Party may proceed to the next stage of the challenge

   4 process only if it has engaged in this meet and confer process first or establishes that

   5 the Designating Party is unwilling to participate in the meet and confer process in a

   6 timely manner.

   7        6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
   8 court intervention, the Designating Party shall file and serve a motion to retain

   9 confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule

  10 79-5, if applicable) within 21 days of the initial notice of challenge or within 14

  11 days of the parties agreeing that the meet and confer process will not resolve their

  12 dispute, whichever is earlier. Each such motion must be accompanied by a

  13 competent declaration affirming that the movant has complied with the meet and

  14 confer requirements imposed in the preceding paragraph. Failure by the Designating

  15 Party to make such a motion including the required declaration within 21 days (or

  16 14 days, if applicable) shall automatically waive the confidentiality designation for

  17 each challenged designation. In addition, the Challenging Party may file a motion

  18 challenging a confidentiality designation at any time if there is good cause for doing

  19 so, including a challenge to the designation of a deposition transcript or any portions

  20 thereof. Any motion brought pursuant to this provision must be accompanied by a

  21 competent declaration affirming that the movant has complied with the meet and

  22 confer requirements imposed by the preceding paragraph.

  23        The burden of persuasion in any such challenge proceeding shall be on the
  24 Designating Party. Frivolous challenges and those made for an improper purpose

  25 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

  26 expose the Challenging Party to sanctions. Unless the Designating Party has waived

  27 the confidentiality designation by failing to file a motion to retain confidentiality as

  28 described above, all parties shall continue to afford the material in question the level

                                                 9
                                                                              PROTECTIVE ORDER
                                                                    Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 10 of 20 Page ID #:545



    1 of protection to which it is entitled under the Producing Party’s designation until the

    2 court rules on the challenge.

    3 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
    4        7.1    Basic Principles. A Receiving Party may use Protected Material that is
    5 disclosed or produced by another Party or by a Non-Party in connection with this

    6 case only for prosecuting, defending, or attempting to settle this litigation. Such

    7 Protected Material may be disclosed only to the categories of persons and under the

    8 conditions described in this Order. When the litigation has been terminated, a

    9 Receiving Party must comply with the provisions of section 14 below (FINAL

   10 DISPOSITION).

   11        Protected Material must be stored and maintained by a Receiving Party at a
   12 location and in a secure manner that ensures that access is limited to the persons

   13 authorized under this Order.

   14        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
   15 otherwise ordered by the court or permitted in writing by the Designating Party, a

   16 Receiving Party may disclose any information or item designated

   17 “CONFIDENTIAL” only to:

   18               (a) the Receiving Party’s Outside Counsel of Record in this action, as
   19 well as employees of said Outside Counsel of Record to whom it is reasonably

   20 necessary to disclose the information for this litigation and who have signed the

   21 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit

   22 A;

   23               (b) the officers, directors, and employees (including House Counsel) of
   24 the Receiving Party to whom disclosure is reasonably necessary for this litigation

   25 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

   26 A);

   27               (c) Experts (as defined in this Order) of the Receiving Party to whom
   28 disclosure is reasonably necessary for this litigation and who have signed the

                                                 10
                                                                              PROTECTIVE ORDER
                                                                    Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 11 of 20 Page ID #:546



    1 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

    2              (d) the court, court personnel, and the jury;
    3              (e) court reporters, stenographers and videographers retained to record
    4 testimony taken in this action;

    5              (f) professional jury and/or trial consultants, and Professional Vendors
    6 to whom disclosure is reasonably necessary for this litigation and who have signed

    7 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

    8              (g) mock jurors who have signed an undertaking or agreement agreeing
    9 not to publicly disclose Protected Material and to keep any information concerning

   10 Protected Material confidential;

   11              (h) during their depositions, witnesses in the action to whom disclosure
   12 is reasonably necessary and who have signed the “Acknowledgment and Agreement

   13 to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or

   14 ordered by the court. Pages of transcribed deposition testimony or exhibits to

   15 depositions that reveal Protected Material must be separately bound by the court

   16 reporter and may not be disclosed to anyone except as permitted under this

   17 Stipulated Protective Order.

   18              (i) the author or recipient of a document containing the information or a
   19 custodian or other person who otherwise possessed or knew the information.

   20        7.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   21 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in

   22 writing by the Designating Party, a Receiving Party may disclose any information or

   23 item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only

   24 to:

   25              (a) the Receiving Party’s Outside Counsel of Record in this action, as
   26 well as employees of said Outside Counsel of Record to whom it is reasonably

   27 necessary to disclose the information for this litigation and who have signed the

   28 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit

                                                11
                                                                             PROTECTIVE ORDER
                                                                   Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 12 of 20 Page ID #:547



    1 A;

    2               (b) one Designated House Counsel of the Receiving Party (1) who has
    3 no involvement in competitive decision-making, (2) to whom disclosure is

    4 reasonably necessary for this litigation, (3) who has signed the “Acknowledgment

    5 and Agreement to Be Bound” (Exhibit A).

    6               Designated House Counsel who receives “HIGHLY CONFIDENTIAL
    7 – ATTORNEYS’ EYES ONLY” information pursuant to this Order must disclose

    8 any relevant changes in job duties or responsibilities prior to final disposition of the

    9 litigation to allow the Designating Party to evaluate any later-arising competitive

   10 decision-making activities.

   11               (c) Experts of the Receiving Party (1) to whom disclosure is reasonably
   12 necessary for this litigation, (2) who have signed the “Acknowledgment and

   13 Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth in

   14 paragraph 7.4(a), below, have been followed;

   15               (d) the court, court personnel, and the jury;
   16               (e) court reporters, stenographers, and videographers retained to record
   17 testimony taken in this action;

   18               (f) professional jury and/or trial consultants, and Professional Vendors
   19 to whom disclosure is reasonably necessary for this litigation and who have signed

   20 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

   21               (g) mock jurors who have signed an undertaking or agreement agreeing
   22 not to publicly disclose Protected Material and to keep any information concerning

   23 Protected Material confidential; and

   24               (h) the author or recipient of a document containing the information or
   25 a custodian or other person who otherwise possessed or knew the information.

   26        7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY
   27 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to

   28 Experts.

                                                  12
                                                                               PROTECTIVE ORDER
                                                                     Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 13 of 20 Page ID #:548



    1                     (a) Unless otherwise ordered by the court or agreed to in writing by the
    2 Designating Party, a Party that seeks to disclose to an Expert (as defined in this

    3 Order) any information or item that has been designated “HIGHLY

    4 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(c)

    5 first must make a written request to the Designating Party that (1) identifies the

    6 general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

    7 information that the Receiving Party seeks permission to disclose to the Expert, (2)

    8 sets forth the full name of the Expert and the city and state of his or her primary

    9 residence, (3) attaches a copy of the Expert’s current resume, (4) identifies the

   10 Expert’s current employer(s), (5) identifies each person or entity from whom the

   11 Expert has received compensation or funding for work in his or her areas of

   12 expertise or to whom the expert has provided professional services, including in

   13 connection with a litigation, at any time during the preceding five years,1 and (6)

   14 identifies (by name and number of the case, filing date, and location of court) any

   15 litigation in connection with which the Expert has offered expert testimony,

   16 including through a declaration, report, or testimony at a deposition or trial, during

   17 the preceding five years.

   18                    (b) A Party that makes a request and provides the information specified
   19 in the preceding respective paragraphs may disclose the subject Protected Material

   20 to the identified Expert unless, within 14 days of delivering the request, the Party

   21 receives a written objection from the Designating Party. Any such objection must

   22 set forth in detail the grounds on which it is based.

   23                    (c) A Party that receives a timely written objection must meet and
   24 confer with the Designating Party (through direct voice to voice dialogue) to try to

   25 resolve the matter by agreement within seven days of the written objection. If no

   26
                1
                  If the Expert believes any of this information is subject to a confidentiality obligation to a third-
   27
        party, then the Expert should provide whatever information the Expert believes can be disclosed without
   28   violating any confidentiality agreements, and the Party seeking to disclose to the Expert shall be available
        to meet and confer with the Designating Party regarding any such engagement.
                                                               13
                                                                                                 PROTECTIVE ORDER
                                                                                       Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 14 of 20 Page ID #:549



    1 agreement is reached, the Party seeking to make the disclosure to the Expert may

    2 file a motion as provided in Civil Local Rule 7 (and in compliance with Civil Local

    3 Rule 79-5, if applicable) seeking permission from the court to do so. Any such

    4 motion must describe the circumstances with specificity, set forth in detail the

    5 reasons why the disclosure to the Expert is reasonably necessary, assess the risk of

    6 harm that the disclosure would entail, and suggest any additional means that could

    7 be used to reduce that risk. In addition, any such motion must be accompanied by a

    8 competent declaration describing the parties’ efforts to resolve the matter by

    9 agreement (i.e., the extent and the content of the meet and confer discussions) and

   10 setting forth the reasons advanced by the Designating Party for its refusal to approve

   11 the disclosure.

   12        In any such proceeding, the Party opposing disclosure to the Expert shall bear
   13 the burden of proving that the risk of harm that the disclosure would entail (under

   14 the safeguards proposed) outweighs the Receiving Party’s need to disclose the

   15 Protected Material to its Expert.

   16 8.     PROSECUTION BAR
   17        Absent written consent from the Producing Party, any individual who receives
   18 access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

   19 information shall not be involved in the prosecution of patents or patent applications

   20 relating to formulations containing gentamicin or minocycline and/or their use to

   21 treat osteomyelitis, including without limitation the patents asserted in this action

   22 and any patent or application claiming priority to or otherwise related to the patents

   23 asserted in this action, before any foreign or domestic agency, including the United

   24 States Patent and Trademark Office (“the Patent Office”). For purposes of this

   25 paragraph, “prosecution” includes directly or indirectly drafting, amending,

   26 advising, or otherwise affecting the scope or maintenance of patent claims.2 To

   27 avoid any doubt, “prosecution” as used in this paragraph does not include

   28
             2
                 Prosecution includes, for example, original prosecution, reissue and reexamination proceedings.
                                                           14
                                                                                            PROTECTIVE ORDER
                                                                                  Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 15 of 20 Page ID #:550



    1 representing a party challenging a patent before a domestic or foreign agency

    2 (including, but not limited to, a reissue protest, ex parte reexamination or inter

    3 partes reexamination). This Prosecution Bar shall begin when access to “HIGHLY

    4 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information is first received by

    5 the affected individual and shall end two (2) years after final termination of this

    6 action.

    7 9.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
    8 PRODUCED IN OTHER LITIGATION

    9               If a Party is served with a subpoena or a court order issued in other
   10 litigation that compels disclosure of any information or items designated in this

   11 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

   12 EYES ONLY” that Party must:

   13               (a) promptly notify in writing the Designating Party. Such notification
   14 shall include a copy of the subpoena or court order;

   15               (b) promptly notify in writing the party who caused the subpoena or
   16 order to issue in the other litigation that some or all of the material covered by the

   17 subpoena or order is subject to this Protective Order. Such notification shall include

   18 a copy of this Stipulated Protective Order; and

   19               (c) cooperate with respect to all reasonable procedures sought to be
   20 pursued by the Designating Party whose Protected Material may be affected.

   21               If the Designating Party timely seeks a protective order, the Party
   22 served with the subpoena or court order shall not produce any information

   23 designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

   24 ATTORNEYS’ EYES ONLY” before a determination by the court from which the

   25 subpoena or order issued, unless the Party has obtained the Designating Party’s

   26 permission. The Designating Party shall bear the burden and expense of seeking

   27 protection in that court of its confidential material – and nothing in these provisions

   28 should be construed as authorizing or encouraging a Receiving Party in this action

                                                  15
                                                                               PROTECTIVE ORDER
                                                                     Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 16 of 20 Page ID #:551



    1 to disobey a lawful directive from another court.

    2 10.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    3 PRODUCED IN THIS LITIGATION

    4               (a)      The terms of this Order are applicable to information produced
    5 by a Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY

    6 CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. Such information produced by

    7 Non-Parties in connection with this litigation is protected by the remedies and relief

    8 provided by this Order. Nothing in these provisions should be construed as

    9 prohibiting a Non-Party from seeking additional protections.

   10               (b)      In the event that a Party is required, by a valid discovery request,
   11 to produce a Non-Party’s confidential information in its possession, and the Party is

   12 subject to an agreement with the Non-Party not to produce the Non-Party’s

   13 confidential information, then the Party shall:

   14                     1. promptly notify in writing the Requesting Party and the Non-
   15 Party that some or all of the information requested is subject to a confidentiality

   16 agreement with a Non-Party;

   17                     2. promptly provide the Non-Party with a copy of the Stipulated
   18 Protective Order in this litigation, the relevant discovery request(s), and a

   19 reasonably specific description of the information requested; and

   20                     3. make the information requested available for inspection by the
   21 Non-Party.

   22               (c)      If the Non-Party fails to object or seek a protective order from
   23 this court within 14 days of receiving the notice and accompanying information, the

   24 Receiving Party may produce the Non-Party’s confidential information responsive

   25 to the discovery request. If the Non-Party timely seeks a protective order, the

   26 Receiving Party shall not produce any information in its possession or control that is

   27 subject to the confidentiality agreement with the Non-Party before a determination

   28 by the court. Absent a court order to the contrary, the Non-Party shall bear the

                                                    16
                                                                                 PROTECTIVE ORDER
                                                                       Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 17 of 20 Page ID #:552



    1 burden and expense of seeking protection in this court of its Protected Material.

    2 11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    3                 If a Receiving Party learns that, by inadvertence or otherwise, it has
    4 disclosed Protected Material to any person or in any circumstance not authorized

    5 under this Stipulated Protective Order, the Receiving Party must immediately (a)

    6 notify in writing the Designating Party of the unauthorized disclosures, (b) use its

    7 best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

    8 the person or persons to whom unauthorized disclosures were made of all the terms

    9 of this Order, and (d) request such person or persons to execute the

   10 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit

   11 A.

   12 12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   13 PROTECTED MATERIAL

   14                 When a Producing Party gives notice to Receiving Parties that certain
   15 inadvertently produced material is subject to a claim of privilege or other protection,

   16 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

   17 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

   18 may be established in an e-discovery order that provides for production without

   19 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar

   20 as the parties reach an agreement on the effect of disclosure of a communication or

   21 information covered by the attorney-client privilege or work product protection, the

   22 parties may incorporate their agreement in the stipulated protective order submitted

   23 to the court.

   24 13.    MISCELLANEOUS
   25        13.1 Right to Further Relief. Nothing in this Order abridges the right of any
   26 person to seek its modification by the court in the future.

   27        13.2 Right to Assert Other Objections. By stipulating to the entry of this
   28 Protective Order no Party waives any right it otherwise would have to object to

                                                   17
                                                                                PROTECTIVE ORDER
                                                                      Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 18 of 20 Page ID #:553



    1 disclosing or producing any information or item on any ground not addressed in this

    2 Stipulated Protective Order. Similarly, no Party waives any right to object on any

    3 ground to use in evidence of any of the material covered by this Protective Order.

    4        13.3 Export Control. Disclosure of Protected Material shall be subject to all
    5 applicable laws and regulations relating to the export of technical data contained in

    6 such Protected Material, including the release of such technical data to foreign

    7 persons or nationals in the United States or elsewhere. The Producing Party shall be

    8 responsible for identifying any such controlled technical data, and the Receiving

    9 Party shall take measures necessary to ensure compliance.

   10        13.4 Filing Protected Material. Without written permission from the
   11 Designating Party or a court order secured after appropriate notice to all interested

   12 persons, a Party may not file in the public record in this action any Protected

   13 Material. A Party that seeks to file under seal any Protected Material must comply

   14 with Civil Local Rule 79-5. Protected Material may only be filed under seal

   15 pursuant to a court order authorizing the sealing of the specific Protected Material at

   16 issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a

   17 request establishing that the Protected Material at issue is privileged, protectable as

   18 a trade secret, or otherwise entitled to protection under the law. If a Receiving

   19 Party’s request to file Protected Material under seal pursuant to Civil Local Rule 79-

   20 5(e) is denied by the court, then the Receiving Party may file the Protected Material

   21 in the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise

   22 instructed by the court.

   23 14.    FINAL DISPOSITION
   24               Within 60 days after the final disposition of this action, as defined in
   25 paragraph 4, each Receiving Party must return all Protected Material to the

   26 Producing Party or destroy such material. As used in this subdivision, “all Protected

   27 Material” includes all copies, abstracts, compilations, summaries, and any other

   28 format reproducing or capturing any of the Protected Material. Whether the

                                                 18
                                                                               PROTECTIVE ORDER
                                                                     Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 19 of 20 Page ID #:554



    1 Protected Material is returned or destroyed, the Receiving Party must submit a

    2 written certification to the Producing Party (and, if not the same person or entity, to

    3 the Designating Party) by the 60-day deadline that (1) identifies (by category, where

    4 appropriate) all the Protected Material that was returned or destroyed and (2) affirms

    5 that the Receiving Party has not retained any copies, abstracts, compilations,

    6 summaries or any other format reproducing or capturing any of the Protected

    7 Material. Notwithstanding this provision, Counsel are entitled to retain an archival

    8 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

    9 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

   10 work product, and consultant and expert work product, even if such materials

   11 contain Protected Material. Any such archival copies that contain or constitute

   12 Protected Material remain subject to this Protective Order as set forth in Section 4

   13 (DURATION).

   14        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   15
                                        Law Offices Of Mandana Jafarinejad, P.C.
   16

   17
        DATED: July 16, 2020            /s/Mandana Jafarinejad
   18
                                        Mandana Jafarinejad, Attorneys for Plaintiff
   19

   20
                                        Law Offices of Gary F. Wang
   21

   22
        DATED: July 16, 2020            /s/Gary F. Wang
   23                                   Gary F. Wang, Attorneys for Defendants
   24
        PURSUANT TO STIPULATION, IT IS SO ORDERED.
   25

   26
                -XO\  
        DATED: ____________                   _____________________________________
   27                                         Hon. Alicia G. Rosenberg
                                              United States Magistrate Judge
   28

                                                 19
                                                                              PROTECTIVE ORDER
                                                                    Case No. 2:19-cv-08427-AB-AGR
Case 2:19-cv-08427-AB-AGR Document 31 Filed 07/17/20 Page 20 of 20 Page ID #:555



    1                                       EXHIBIT A
    2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3               I, _____________________________ [print or type full name], of
    4 _________________ [print or type full address], declare under penalty of perjury

    5 that I have read in its entirety and understand the Stipulated Protective Order that

    6 was issued by the United States District Court for the Northern District of California

    7 on [date] in the case of ___________ [insert formal name of the case and the

    8 number and initials assigned to it by the court]. I agree to comply with and to be

    9 bound by all the terms of this Stipulated Protective Order and I understand and

   10 acknowledge that failure to so comply could expose me to sanctions and punishment

   11 in the nature of contempt. I solemnly promise that I will not disclose in any manner

   12 any information or item that is subject to this Stipulated Protective Order to any

   13 person or entity except in strict compliance with the provisions of this Order.

   14               I further agree to submit to the jurisdiction of the United States District
   15 Court for the Northern District of California for the purpose of enforcing the terms

   16 of this Stipulated Protective Order, even if such enforcement proceedings occur after

   17 termination of this action.

   18               I hereby appoint __________________________ [print or type full
   19 name] of _______________________________________ [print or type full address

   20 and telephone number] as my California agent for service of process in connection

   21 with this action or any proceedings related to enforcement of this Stipulated

   22 Protective Order.

   23 Date: _________________________________

   24 City and State where sworn and signed: _________________________________

   25
        Printed name: ______________________________
   26               [printed name]
   27
        Signature: __________________________________
   28                [signature]
                                                 20
                                                                               PROTECTIVE ORDER
                                                                     Case No. 2:19-cv-08427-AB-AGR
